U.S. Department of Justice
Federal Bureau of Prisons

PROGRAM STATEMENT
OPI:
CPD/ICTB
NUMBER: 5510.13
DATE:
August 22, 2011

Posted Picture File
/s/
Approved: Thomas R. Kane
Acting Director, Federal Bureau of Prisons
1. PURPOSE AND SCOPE
To implement a Posted Picture File (PPF) of inmates or detainees who are:
Potentially disruptive.
Escape risks.
Present a threat to staff or institution security.
The Bureau identifies inmates or detainees who, because of prior record, current offense,
institution adjustment, or other factors, pose a significant threat to inmate or staff safety, the
institution s security, or the surrounding community s welfare.
a. Summary of Changes
Directive Rescinded
P5510.11 Posted Picture File (6/15/2007)
This Program Statement is being revised to add Two Hour Watch as a criterion, and
incorporate the Electronic Posted Picture System (EPPS) as the standard process.
b. Program Objectives. Expected results of this Program Statement are:
Each inmate or detainee who poses a particular threat to staff, other inmates, or the
community will be identified in the institution PPF.
Each PPF will be updated at least quarterly.
The PPF will be reviewed by institution staff regularly.

c. Pretrial/Holdover Procedures. Procedures required in this Program Statement apply to
pretrial and holdover inmates.
2. RESPONSIBILITY
The Associate Warden responsible for Correctional Services is the approving official for placing
an inmate s photograph in the PPF.
a. Other Category Approval. The Warden is the approving official for inmates placed on
PPF status under the Other category.
b. Special Investigative Agent/Supervisor (SIA/SIS) Responsibility. The SIA/SIS and
designated Associate Warden approves each inmate before he/she is placed in the EPPS.
The SIA/SIS institutes procedures to:
Ensure all inmates meeting PPF criteria are entered in the EPPS.
Keep the EPPS current.
Remove inmate(s) from the EPPS upon transfer, release, or decision to discontinue their
placement in PPF.
3. CRITERIA
An inmate is placed in the PPF provided he/she meets one or more of the following conditions
(time frames in this section are minimum time frames):
a. Escape Risk.
Attempted escape from a secure institution within the past five years.
Successful escape from a secure institution (kept for 10 years, upon the inmate s return to
Bureau custody).
b. History of Assaultive Behavior. Involvement in:
A serious assault with a weapon within the past three years.
A physical assault in which grievous bodily harm was inflicted within the past three years.
A record of assault or attempted assault upon a staff member.
c. Homicide.
Found or determined to have been involved in the homicide of an inmate in an institution
within the past 10 years.
Found or determined to have been involved in the homicide of a staff member.
P5510.13

8/22/2011

2

d. History of Sexual Offenses. Involvement in:
A rape, sexual assault, or attempted sexual assault on another person in an institution within
the past five years.
A history of sexual advances towards staff within the past five years.
At the agency s discretion, other sexual offenses or attempted sexual offenses may be considered
for the PPF.
e. Former Control Unit Inmate. Confinement in a Bureau Control Unit in the past five years
(after transfer from the Control Unit institution, ADX Florence).
f. Disruptive Group Members. SENTRY CMC assignment as a confirmed member of a
Disruptive Group.
g. Introduction of Drugs and Hazardous Contraband. Involvement in an incident related to
the introduction of drugs or hazardous contraband into a Bureau institution in the past five years.
h. Advanced Skills. Legitimate or illicit history of experience with skills required of a:
Locksmith.
Gunsmith.
Explosives expert.
Biochemical and nuclear weapons specialist.
Security electronics technician.
Computer hacker.
Similar security threat skills.
i. Inmates of Greatest Concern. Inmates of Greatest Concern are inmates incarcerated within
the BOP who are perceived by a Federal law enforcement agency or U.S. Attorney s Office to
pose a potential threat of continuing their criminal activity while incarcerated.
j. International/Domestic Terrorist Organization. An inmate identified as an international/
domestic terrorist.
k. Two Hour Watch. An inmate identified as a two hour watch. Procedures for two hour
watch will be developed and negotiated locally.
l. Other. When staff believe an inmate requires placement in the PPF, but the inmate does not
fall within one of the listed categories, they submit written justification through the Associate
Warden to the Warden. The Warden s approval is indicated in the EPPS.

P5510.13

8/22/2011

3

Inmates should not be placed on the Posted Picture File based solely on a SENTRY assignment
of Required Monitoring. If an inmate is placed on Required Monitoring as a result of an
established PPF category, the inmate will be placed on the PPF under that specific category.
Examples for the Other category may include inmates who:
Have a history of manipulating or compromising staff.
Have led food strikes or work stoppages.
Are former law enforcement or judicial officers.
Have a serious history of fraud.
Have a history of defeating restraints.
Have a serious history of making, possessing, or use of homemade intoxicants.
4. REVIEW/DOCUMENTATION
Staff will review the PPF using the EPPS. A staff member logs into the system, he/she will
review each PPF individually. Once each PPF has been reviewed, the staff member will
complete the process by clicking the confirm button. This constitutes a certified review of the
PPF. The system maintains the certification and provides a monthly or quarterly report for
review.
Each institution will have a computer available for staff that do not have computer access, at
their work-site, to review the PPF.
Correctional Services and unit staff review the PPF at least monthly.
All other institution staff review the PPF at least quarterly.
Staff review takes place during duty hours.
Staff will be trained in the EPPS.
5. RELATED SIS FILES
Any inmate who qualifies for PPF status often qualifies for placement in the SIS computer
system as a Security Threat Profile (STP) or Security Threat Group (STG) inmate and vice versa.
The SIS coordinates with the Captain or designee to ensure the PPF and SIS computer systems
are reconciled.
6. INMATE TRANSFER
If an inmate or detainee in this status is transferred to another Bureau institution, the SIA/SIS at
the receiving institution can review the PPF in the EPPS and determine his/her appropriateness
for that institution.

P5510.13

8/22/2011

4

REFERENCES
Program Statement
P1380.05 Special Investigative Supervisors Manual (8/1/1995)
ACA Standards
Standards for Adult Correctional Institutions, 4th Edition: 4-4312-1.
Records Retention Requirements
For requirements and retention guidance for records and information that apply to this program,
see the Records and Information Disposition Schedule (RIDS) on Sallyport.

P5510.13

8/22/2011

5

